Morris, J.
Appeal from a conviction of grand larceny by embezzlement. Many errors are assigned in the brief, but *110on the oral argument counsel for appellant called our attention to but three upon which he relies for a reversal. The first of these is that the court erred in denying a challenge for cause as against a juror on his voir dire examination. The claim is made that the examination of the juror disclosed that he was biased in favor of the state, and not possessed of that impartial and unprejudiced mind required by the law of trial jurors. The examination of this juror takes up twelve pages in the record, and no fair statement of his mental condition upon the point to which appellant takes exception can be given without reciting his entire examination, as every answer is more or less qualified by what precedes or follows it. The main attack upon the juror’s mental condition is based upon his statement that he considered the arrest of the appellant as a “suspicious circumstance.” It is apparent, from the whole examination, that the juror meant by this expression that he assumed, from the fact that an information had been filed upon which appellant had been arrested and brought to trial, that there were circumstances which, in the opinion of the officers of the law, would justify such a course. He realized, however, that “a man could be arrested and not be guilty,” and before he would convict he would require the state to prove guilt beyond a reasonable doubt. Upon the whole examination, as disclosing the mental attitude of the juror and the degree and character of proof he would require before he would convict the appellant of the crime charged, we are of the opinion that no error was committed in the denial of the challenge.
The next error urged is that counsel for the state in addressing the jury made certain statements not justified by the record which were highly prejudicial. We will not review these statements, as it would take too much time and space to set forth that part of counsel’s address of which they form a part. We, however, have carefully considered them in connection with appellant’s criticism, and do not believe his claim of error as to these matters is well founded.
*111It is next urged that one of the deputies of the prosecuting attorney assisting in the trial exhibited to the jury, during the progress of the trial, a picture of appellant, claimed to have been taken while he was an inmate of an eastern penitentiary. The court’s attention was called to this charge, and the court dismissed the jury and made a full investigation into the matter, taking testimony of those who claimed knowledge of the matter. We agree with the conclusion reached by the court that nothing more is shown than that the assisting counsel, in going through his files seeking a copy of the information, may have uncovered this picture to the notice of any observing him. This occurred during the examination of one of the witnesses by other counsel for the state. It does not appear that any of the jurors saw the picture, or that they would have had any intimation of what it was had they seen it. Neither does it appear that there was any design or purpose to exhibit the picture to the jury. We find nothing here to sustain the claim of error, or that there was in the circumstance anything which had, or had a tendency to have, the slightest effect upon the jury in determining the guilt or innocence of the appellant.
Finding no error in the record, the judgment is sustained.
Crow, C. J., Main, Ellis, and Fullerton, JJ., concur.